                                                  United States District Court
                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                       SAN FRANCISCO DIVISION

                                                                                   4-n- joozj
            United States of America,                                  Case No.


                              Plaintiff,                               STIPULATED ORDER
                         V.                                            UNDER THE SPEEDY


                                                                                                           JAN 24 2019
                              Defendant(s).
                                                                                                           SUSAN Y SOONG
                                                                   #       I   ^                       ^'-SRK, U.S. DISTRICT COURT
     For the reasons stah     by thfe parties on the record on   II        /       the court excludesTirneuii^|^|FS^'§§idy
     Trial Act from     [_                  to                    _ and finds that the ends ofjustice served by the
     continuance outweigh the best interest ofthe phblic
                                                  phbli and the defendant in a speedy trial. See 18 U.S.C. §
     3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s):
•f
                      Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
                      See 18 U.S.C. § 3161(h)(7)(B)(i).

                      The case is so unusual or so complex, due to [check applicable reasons]          the number of
                      defendants,          the nature ofthe prosecution, or       the existence of novel questions offact
                      or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
                      itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

                      Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
                      taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

                      Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
                      counsel's other scheduled case commitments, taking into account the exercise of due diligence.
                      See 18 U.S.C. § 3161(h)(7)(B)(iv).

                      Failure to grant a continuance would unreasonably deny the defendant the reasonable time
                      necessary for effective preparation, taking into account the exercise of due diligence.
                      See 18 U.S.C. § 3161(h)(7)(B)(iv).

                      With the consent of the defendant, and taking into account the public interest in the prompt
                      disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
                      paragraph and — based on the parties' showing of good cause — finds good cause for extending
                      the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
                      extending the 30-day time period for an indictment under the Speedy Trial Act(based on the
                      exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

            IT IS SO ORDERED.


             DATED: '/^'///'?
                                                                       Kandis A. Westmore
                                                                       UnitecTStateS MhgistrateJhdge


             STIPULATED:
                                Attorney for Defendant                             nited States Attorney


                                                                                                                  V. 11/01/2018
